Case 7:20-cv-00208-TTC-RSB Document 26 Filed 05/04/21 Page 1 of 1 Pageid#: 539

                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                              ROANOKE DIVISION

 JOSEPH DONALD GREENE,                       )
                                             )
        Plaintiff,                           )       Civil Action No. 7:20cv00208
                                             )
 v.                                          )       MEMORANDUM OPINION
                                             )
 BOBBY RUSSELL,                              )       By: Hon. Thomas T. Cullen
                                             )           United States District Judge
        Defendant.                           )


        Plaintiff Joseph Donald Greene, proceeding pro se, filed this civil action under 42 U.S.C.

 § 1983. By conditional filing orders entered April 20 and July 1, 2020, the court advised Greene

 that he must notify the court in writing immediately upon his transfer or release and must

 provide the court with his new address. (See ECF Nos. 2 and 11). On April 21, 2021, a

 memorandum opinion and two orders mailed to Greene were returned to the court as

 undeliverable and with no forwarding address. (See ECF No. 25.) Greene has not provided the

 court with an updated address. Accordingly, the court will dismiss this action without prejudice

 for failure to comply with the court’s order. The court notes that this dismissal is without

 prejudice to Greene’s opportunity to refile his claims in a separate civil action, subject to the

 applicable statute of limitations.

        ENTERED this 4th day of May, 2021.


                                                     /s/ Thomas T. Cullen__________________
                                                     HON. THOMAS T. CULLEN
                                                     UNITED STATES DISTRICT JUDGE
